Case 0:18-cv-61791-RKA Document 54-1 Entered on FLSD Docket 01/18/2019 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION

                                   CASE NO.: 1:18-cv-61791-RNS


    BLAINE HARRINGTON III,

                   Plaintiff,

    v.

    MOBOX MARINE, LLC AND CONNEX
    SOCIAL LLC DBA CONNEX DIGITAL
    MARKETING,

                   Defendants.




                         DECLARATION OF BLAINE HARRINGTON III

   I, Blaine Harrington III, declare as follows:

          1.      I am over the age of eighteen (18) and otherwise competent to testify. I make this

          Declaration based on my personal knowledge of the facts contained herein.

          2.      I am a professional photographer and I make a living from my photography. In

          my over forty-year career, I have won numerous awards for my photography, including

          the 2005 and 2006 SATW Travel Photographer of the Year award. I have worked on

          assignment for most major news, business, travel, and inflight magazines, and have

          specialized knowledge on nearly every region of the world.

          3.      Throughout my professional career, I have taken hundreds of thousands of

          photographs across the world.
Case 0:18-cv-61791-RKA Document 54-1 Entered on FLSD Docket 01/18/2019 Page 2 of 6



        4.       I have registered over seventy thousand photographs with the U.S. Copyright

        Office and hold approximately forty Certificates of Registration for my works.

        5.       While I do my best to keep accurate records of all of my photographs and

        copyright registrations, I am not perfect, and sometimes I make mistakes.

        6.       On June 24, 2007, while on a trip to Hawaii, I created an aerial photograph of a

        marina in featuring a beautiful rainbow entitled “20070624_hawaii_0066” which is

        shown below and referred to herein as the “Work.”




             !

        7.       I registered my Work with the Register of Copyrights on April 26, 2011 and was

        assigned the registration number VA 1-775-610. The Certificate of Registration is

        attached hereto as Exhibit 1.

        8.       Certificate of Registration VA 1-775-610 was a group registration consisting of

        photographs created in 2007 and published in 2011.




                                                  !2
Case 0:18-cv-61791-RKA Document 54-1 Entered on FLSD Docket 01/18/2019 Page 3 of 6



        9.     On August 2, 2018, through my counsel, I filed the Complaint in this case for

        copyright infringement against the Defendants Mobox Marine, LLC and Connex Social

        LLC.

        10.    Before the Complaint was filed, I researched the registration for

        “20070624_hawaii_0066” but instead of correctly identifying registration VA 1-775-610,

        I inadvertently identified registration VAu 1-077-015 as applicable.

        11.    Registration VAu 1-077-015 is also a group registration. Registration VAu

        1-077-015 consists of 10,845 unpublished photographs registered in 2011.

        12.    I mistakenly provided my counsel with the incorrect registration VAu 1-077-015

        instead of correct registration VA 1-775-610. Both registrations were for groups of

        unpublished photographs, registered in 2011, and contained very similar registration

        numbers.

        13.    I misplaced the deposit material for both registration VA 1-775-610 and VAu

        1-077-015. As a result, I could not provide the deposit materials to my counsel to check

        against the registration until I found them.

        14.    At the time the Complaint was filed, my Work was already registered with the

        U.S. Copyright Office.

        15.    During my review of documents during this case, I discovered that I had

        inadvertently identified the incorrect Certificate of Registration with the Complaint.

        16.    I further reviewed my records and identified the correct Certificate of Registration

        for the Work and provided a copy to my counsel who immediately provided it to counsel




                                                  !3
Case 0:18-cv-61791-RKA Document 54-1 Entered on FLSD Docket 01/18/2019 Page 4 of 6



          for the Defendants along with a complete copy of the entire deposit material in my

          possession that corresponded with the correct Certificate of Registration.

   I swear or affirm that the foregoing is true and correct under penalties of perjury.


   DATED: January 18, 2019


                                                          ____________________________________
                                                          Blaine Harrington III




                                                     !4
Case 0:18-cv-61791-RKA Document 54-1 Entered on FLSD Docket 01/18/2019 Page 5 of 6




                             Exhibit
                                       1
Case 0:18-cv-61791-RKA Document 54-1 Entered on FLSD Docket 01/18/2019 Page 6 of 6
